Order entered January 12, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01248-CV

 DANIEL LERINTIU, INC. D/B/A FACTORY DIRECT HARDWOOD LIQUIDATORS
            AND DANIEL LERINTIU, INDIVIDUALLY, Appellants

                                                V.

                         STUART MARGOL PROPERTIES, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-06059

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated November 22, 2016, we

notified the court reporter for the 101st Judicial District Court that the reporter’s record was

overdue. We directed the court reporter to file the reporter’s record within thirty days. To date,

the reporter’s record has not been filed.

       Accordingly, we order Thu Bui, official court reporter for the 101st Judicial District

Court, to file, within TWENTY DAYS of the date of this order either (1) the reporter’s record;

(2) written verification no hearings were recorded; or (3) written verification that appellants have

not requested, paid for, or made arrangements to pay for the record. We notify appellants that if

we receive verification the reporter’s record has not been requested, or that appellants have not
paid for or made arrangements to pay for the reporter’s record, we will order the appeal

submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

       Honorable Staci Williams
       Presiding Judge
       101st Judicial District Court

       Janet E. Wright
       Official Court Reporter
       101st Judicial District Court


       All parties




                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE